Citation Nr: 0111560	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-04 447	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 18 1998, 
for the grant of a 30 percent evaluation for pulmonary 
tuberculosis, moderately advanced, with pleural effusion, 
inactive. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which assigned a 30 percent evaluation 
for the veteran's tuberculosis effective from May 18, 1998. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  A claim for an increased rating for pulmonary 
tuberculosis, moderately advanced, with pleural effusion, 
inaction was received in May 1998, and the earliest date upon 
which it is factually ascertainable that the veteran's 
disability had increased is from July 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 18, 1998 
for a 30 percent disability rating for pulmonary 
tuberculosis, moderately advanced, with pleural effusion, 
inactive, are not met.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
veteran was informed of the evidence needed to establish his 
claim, which, has remained unchanged.  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim, and the Board will proceed with appellate disposition 
on the merits.

Entitlement to service connection for tuberculosis was 
established pursuant to a February 1969 rating.  Pursuant to 
an unappealed August 1974 rating, a graduated rating was 
assigned for the service connected disability:  100 percent 
from May 30, 1968; 50 percent from September 3, 1971; 30 
percent from September 3, 1975 and with a noncompensable 
evaluation assigned from September 3, 1980.  Nevertheless, an 
award amounting to $67 per month was deemed protected and was 
continued.  

In July 1984, the veteran corresponded to challenge the award 
of $67, not because of a worsened underlying disability, but 
because he felt that cost of living and other living expenses 
had increased.  The veteran was informed that the amount of 
the protected rate was set by law. 

On May 18, 1998, the RO received correspondence construed as 
a claim for increased evaluation.  In July 1998, the veteran 
was afforded a pulmonary disease examination that provided 
medical evidence supporting an increased evaluation for the 
veteran's tuberculosis.  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).

For claims for increased disability compensation, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within 1 year from that date. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In the instant case, there is no medical evidence as to a 
worsening of the veteran's condition until July 1998.  The RO 
considered his communication in May 1998 to be a reopened 
claim.  The Board will accept this interpretation.  The 
record does show extensive treatment for multiple orthopedic 
problems deriving from a motor vehicle accident in April 
1993; however, those records reflect no complaints or 
treatment for any pulmonary problems.  

It is the veteran's contention that the current award should 
relate back to 1980 or earlier.  The veteran seems to believe 
he had a protected rating of 30 percent dating to 1980, or 
even to 1975.  He has argued that as soon as the monetary 
award for 30 percent exceeded the cash award of $67.00 per 
month, he should have been paid compensation at the 30 
percent level.  However, the veteran misunderstands the 
nature and reasoning behind the payment of $67.00 per month.  
It was previously determined that his disease process had 
reached complete arrest, and that a cash award of $67.00 per 
month protected and paid to him.  But a percentage rating of 
30 percent was never protected.  The 30 percent rating, which 
had begun in 1975, ended in 1980, when the noncompensable 
becamce effective.  The award of $67.00 continued until 
recently when a 30 percent rating was assigned for what in 
effect was an increase in symptomatology relating to the 
underlying condition.  

The law and regulation above referable to effective dates 
prohibits any earlier award in this case.  The Board could go 
back any period up to one year prior to May 18, 1998, but 
there are no records of any treatment or any clinical 
findings relating to a worsening of the veteran's 
tuberculosis prior to July 1998.  Moreover, there is nothing 
to show that he had any intent to apply for benefits based on 
a worsening of the service-connected condition prior to May 
18, 1998.  Accordingly, the preponderance of the evidence is 
against an earlier effective date.


ORDER

Entitlement to an effective date earlier than May 18, 1998, 
for the grant of a 30 percent evaluation for pulmonary 
tuberculosis, moderately advanced, with pleural effusion, 
inaction is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

